FILED
                                                                                     Aug 30, 2022
                                                                                     02:11 PM(CT)
                                                                                 TENNESSEE COURT OF
                                                                                WORKERS' COMPENSATION
                                                                                       CLAIMS




               TENNESSEE BUREAU OF WORKERS’ COMPENSATION
              IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                                 AT GRAY

    KAREN LABOYTEAUX,                              )   Docket No.: 2021-02-0275
             Employee,                             )
    v.                                             )
    BENJAMIN BEGLEY AND                            )   State File No.: 800281-2021
    TIFFANY BEGLEY d/b/a                           )
    HOMESTEAD FAMILY TABLE                         )
    AND MONSTERMASH CONCEPTS,                      )   Judge Brian K. Addington
    LLC,                                           )
             Employer.                             )

                                  COMPENSATION ORDER


       The Court held a Compensation Hearing on August 24, 2022, to determine whether
Karen Laboyteaux is entitled to past and ongoing medical benefits and temporary disability
benefits. For the reasons below, the Court finds Ms. Laboyteaux is entitled to the requested
benefits.
                                      Claim History

       Ms. Laboyteaux earned $9.00 per hour working as a cook for Homestead Family
Table. She tripped over a box strap in the restaurant’s kitchen on March 28, 2021, injuring
her right arm and hand. Before her shift ended, her manager asked her to wash dishes, but
Ms. Laboyteaux responded that she could not do so with one hand. In response, the
manager instructed her to go to the emergency room.

        After an examination and x-rays at the emergency room, providers told Ms.
Laboyteaux to follow up with orthopedist Dr. Timothy Jenkins. When she asked
Homestead to pay for a visit with Dr. Jenkins, Bill Begley, the owner, told her to send the
bills to him because Homestead did not have workers’ compensation insurance.1

       Ms. Laboyteaux eventually saw Dr. Jenkins, who diagnosed an elbow ligament
sprain and placed her on light-duty lifting restrictions. Homestead did not pay for the

1
    Homestead employed more than five employees.
treatment, and she only saw Dr. Jenkins twice. At the last visit, he recommended physical
therapy, which she could not afford. When she later asked him about placing her at
maximum medical improvement, because she could not afford physical therapy, he told
her that he would not place her at MMI until she had the therapy.

        Because Homestead did not pay for her treatment, the providers billed Ms.
Laboyteaux. And despite her pain, she sought work but was unable to find a job within her
restrictions until June 13.

       Ms. Laboyteaux only worked for Homestead for three weeks before it permanently
closed. She earned $619.94 for that three-week period, or $206.65 per week.

       Ms. Laboyteaux filed a Petition for Benefit Determination on May 26, 2021, within
sixty days of her injury. She requested payment for past and future medical benefits, as
well as temporary partial disability benefits for the period she was unable to find work
within her restrictions.2

       During the Compensation Hearing, Ms. Laboyteaux requested temporary total
disability benefits, payment of past medical expenses, and open medical benefits because
her arm continues to hurt.

        Homestead did not appear at any hearing in this case or offer any explanation for its
failure to pay benefits.

                         Findings of Fact and Conclusions of Law

      Ms. Laboyteaux must prove all elements of her claim by a preponderance of the
evidence. Tenn. Code Ann. § 50-6-239(c)(6) (2022).

       Ms. Laboyteaux’s uncontroverted testimony and medical records show she suffered
an injury that arose primarily out of and in the course and scope of her employment when
she tripped and fell at work. Therefore, the Court holds she proved that she suffered a
compensable injury.

       Instead of providing a panel of physicians for Ms. Laboyteaux’s injury, her manager
sent her to the emergency room, and Homestead failed to pay for her treatment there or
with Dr. Jenkins. An employer is required to provide medical benefits and a physician
panel under Tennessee Code Annotated section 50-6-204. Homestead did neither. Since

2
 The Court conducted an Expedited Hearing on November 8, 2021, after which it ordered Homestead to
pay the $3,084.00 emergency room bill, reimburse Ms. Laboyteaux $400 for payments she made to
Watauga Orthopedics, and reimburse her $45.40 for prescription medications at Walgreens. Homestead
did not appeal that order or pay her the benefits.


                                                2
Homestead sent her to the emergency room and failed to provide a panel of physicians, it
shall pay for her treatment with the emergency room and with Dr. Jenkins, who shall be
considered the authorized treating physician for future treatment. See McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *13 (Mar. 27,
2015).

       Ms. Laboyteaux is entitled to temporary partial disability benefits if she was unable
to earn her average weekly wage while on work-related restrictions. Tenn. Code Ann. §
50-6-207(2)(A). Here, she testified she was unable to find work or earn wages within Dr.
Jenkins’s restrictions from the date after her injury until June 13, or eleven weeks. The
Court holds she is entitled to temporary partial disability benefits in the amount of
$1,640.10, which represents eleven weeks of benefits at the minimum compensation rate
of $149.10.3

       Finally, because Homestead was uninsured, the Court considers whether Ms.
Laboyteaux is eligible to apply for benefits from the Bureau’s Uninsured Employers Fund.
Under Tennessee Code Annotated section 50-6-802(e)(1), the Bureau has discretion to pay
limited benefits to Ms. Laboyteaux if she proves the following:

       1) She worked for an employer who failed to carry workers’ compensation
          insurance;
       2) She suffered an injury arising primarily in the course and scope of employment
          on or after July 1, 2015;
       3) She was a Tennessee resident on the date she was injured;
       4) She provided notice to the Bureau of the injury and of the failure of the employer
          to secure payment of compensation within a reasonable period of time, but in no
          event more than one hundred eighty (180) days, after the date of the injury.

       The Court holds that Ms. Laboyteaux worked for an uninsured employer,
Homestead, and that she has proved by a preponderance of the evidence that she suffered
an injury arising primarily from employment on March 28, 2021. She was a Tennessee
resident on that date and provided timely notice to the Bureau of her injury and
Homestead’s lack of insurance. Therefore, Ms. Laboyteaux satisfied all the requirements
of section 50-6-801(d)(1)-(4). She may complete the enclosed form for consideration of
a discretionary payment through the Uninsured Employers Fund.




3
 Ms. Laboyteaux is due the minimum weekly benefit because her earnings fell below the amount that the
Workers’ Compensation Law determines as the minimum rate all employers must pay for missed work.
Tenn. Code Ann. § 50-6-102(18).
                                                 3
IT IS, THEREFORE, ORDERED as follows:

  1.    Homestead shall pay for Ms. Laboyteaux’s past medical costs in the amount of
        $3,529.40 and future medical treatment with Dr. Jenkins under Tennessee Code
        Annotated section 50-6-204.

  2.    Homestead shall pay Ms. Laboyteaux’s past temporary partial disability benefits
        in the amount of $1,640.10.

  3.    Ms. Laboyteaux satisfied the requirements of Tennessee Code Annotated section
        50-6-801(d)(1)-(4) and is eligible to request benefits from the Uninsured
        Employers Fund, paid at the Administrator’s discretion. To do so, she must file
        the attached form and may contact an Ombudsman at 1-800-332-2667 for
        assistance.

  4.    The Court taxes the $150.00 filing fee to Homestead, to be paid to the Court
        Clerk under Tennessee Compilation Rules and Regulations 0800-02-21-.06
        (February, 2022) within five business days of this order becoming final, and for
        which execution might issue if necessary.

  5.    Homestead shall prepare and submit to the Court Clerk a Statistical Data Form
        (SD2) within ten business days of this order becoming final.

  6.    Unless appealed, this order shall become final thirty days after issuance.


IT IS ORDERED.

ENTERED August 30, 2022.



                                       _____________________________
                                       BRIAN K. ADDINGTON, Judge
                                       Court of Workers’ Compensation Claims




                                          4
                                    APPENDIX

Exhibits:

      1. Affidavit of Karen Laboyteaux
      2. Medical Records from Ballad Health System-Radiology Department
      3. Medical Records from Watauga Orthopaedics
      4. (Collective) Medical Bills from:
             -Ballad Health
             -Walgreens
             -Watauga Orthopaedics
             -APP of Tennessee-Emergency Physician Dr. Ronald Carroll
      5. Copies of checks from MonsterMash Concepts, LLC
      6. (Collective) Pay Stubs
      7. Separation Notice
      8. Text Messages

Technical Record:

      1. Petition for Benefit Determination
      2. Dispute Certification Notice
      3. Hearing Request
      4. Order Denying Request for a Decision on the Record
      5. Correspondence from Employer
      6. Expedited Hearing Order
      7. Status Hearing Order
      8. Status Hearing Order
      9. Motion for Penalty
      10. Penalty Referral Order
      11. Pre-Compensation Hearing Statement




                                         5
                            CERTIFICATE OF SERVICE

I certify that a copy of the Compensation Order was sent as indicated on August 30, 2022.


         Name               Certified    Fax     Email                 Address
                             Mail
Karen Laboyteaux,              X                   X      P.O. Box 82
Employee                                                  Church Hill, TN 37642
                                                          kbass0267@gmail.com

MonsterMash, LLC.,              X                  X      611 Parkway
Employer                                                  Sevierville, TN 37862
                                                          monstermashburgers@gmail.com
LaShawn Pender                                     X      lashawn.pender@tn.gov
Amanda Terry                                       X      amanda.terry@tn.gov



                                         _____________________________________
                                         Penny Shrum, Clerk of Court
                                         Court of Workers’ Compensation Claims
                                         WC.CourtClerk@tn.gov




                                           6
                              Compensation Order Right to Appeal:
     If you disagree with this Compensation Order, you may appeal to the Workers’
Compensation Appeals Board. To do so, you must:
   1. Complete the enclosed form entitled “Notice of Appeal” and file it with the Clerk of the
      Court of Workers’ Compensation Claims within thirty calendar days of the date the
      Compensation Order was filed. When filing the Notice of Appeal, you must serve a copy
      upon the opposing party (or attorney, if represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten calendar
      days after filing the Notice of Appeal. Payments can be made in-person at any Bureau office
      or by U.S. mail, hand-delivery, or other delivery service. In the alternative, you may file an
      Affidavit of Indigency (form available on the Bureau’s website or any Bureau office)
      seeking a waiver of the filing fee. You must file the fully-completed Affidavit of Indigency
      within ten calendar days of filing the Notice of Appeal. Failure to timely pay the filing
      fee or file the Affidavit of Indigency will result in dismissal of your appeal.

   3. You are responsible for ensuring a complete record is presented on appeal. The Court Clerk
      will prepare the technical record and exhibits for submission to the Appeals Board, and you
      will receive notice once it has been submitted. If no court reporter was present at the hearing,
      you may request from the Court Clerk the audio recording of the hearing for a $25.00 fee.
      A licensed court reporter must prepare a transcript, and you must file it with the Court Clerk
      within fifteen calendar days of filing the Notice of Appeal. Alternatively, you may file a
      statement of the evidence prepared jointly by both parties within fifteen calendar days of
      filing the Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of the testimony presented at the hearing. The Workers’ Compensation
      Judge must approve the statement of the evidence before the record is submitted to the
      Appeals Board. If the Appeals Board must review testimony or other proof concerning
      factual matters, the absence of a transcript or statement of the evidence can be a significant
      obstacle to meaningful appellate review.

   4. After the Workers’ Compensation Judge approves the record and the Court Clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. You have fifteen
      calendar days after the date of that notice to file a brief to the Appeals Board. See the Rules
      governing the Workers’ Compensation Appeals Board on the Bureau’s website
If neither party timely files an appeal with the Appeals Board, the trial court’s Order will
become final by operation of law thirty calendar days after entry. Tenn. Code Ann. § 50-6-
239(c)(7).




       For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
Filed Date Stamp Here
                                    Tennessee Bureau of Workers’ Compensation
                                      www.tn.gov/workforce/injuries-at-work
                                              wc.ombudsman@tn.gov
                                                  1-800-332-2667

                   REQUEST FOR BENEFITS FROM THE UNINSURED EMPLOYERS FUND

Eligible employees may use this form to request benefits from the Uninsured Employers Fund (UEF) if
they are injured while working for an employer that failed to provide:

    1.   Workers’ compensation insurance as required by the TN Workers’ Compensation Law; and,
    2.   Medical and/or disability benefits as required by the TN Workers’ Compensation Law.

This form MUST be completed and sent via certified mail to the following address:

                                    Tennessee Bureau of Workers’ Compensation
                                    ATTN: UEF Benefit Manager
                                    Uninsured Employers Fund
                                    220 French Landing Drive, Suite 1B
                                    Nashville, TN 37243-1002.

This form MUST be sent within sixty (60) calendar days after the claim is over and MUST include:

    1.   A court order stating your employer owes you benefits and that you may request UEF benefits;
    2.   A completed Internal Revenue Service (IRS) Form, W-9 Request for Taxpayer Information and
         Certification available at www.irs.gov; and
    3.   A completed Bureau of Workers’ Compensation Form C31 Medical Waiver and Consent available
         on the “Forms” link at www.tn.gov/workerscomp.


I certify that I believe I am eligible for benefits from the UEF; that my employer has not paid all or part of
the benefits I am due; and my employer has not complied with an order issued by the Court of Workers’
Compensation Claims.

I, _______________________________________, request benefits from the Uninsured Employers Fund.
                (Print Your Name)




____________________________________________________________________________________________________
Signature                                                         Date



Tennessee Law allows the State of Tennessee to recover payments made by the UEF for temporary
disability benefits or medical benefits. An agreement between you and your employer for payment of
benefits must be pre-approved by the UEF before being approved by a workers’ compensation judge.



LB-3284 (NEW 4/19)                                                                            RDA 10183